Citation Nr: 0913173	
Decision Date: 04/09/09    Archive Date: 04/21/09	

DOCKET NO.  05-23 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), and, if 
so, whether the claim may be allowed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

Active service from October 1961 to August 1962 has been 
documented.  The Veteran's DD Form 214 reflects no foreign 
and/or sea service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
VARO in Los Angeles, California, that determined while the 
Veteran's claim for service connection for PTSD was 
considered reopened, the prior denial of service connection 
for PTSD was confirmed and continued because the Veteran 
failed to present credible supporting evidence that any 
claimed in service stressor actually occurred.  The Board 
notes that whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. 
Cir. 2001) (the Board does not have jurisdiction to review 
the claim on a de novo basis in the absence of a finding that 
new and material evidence has been submitted); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO by 
rating decisions dated in December 1999 and October 2001.  A 
timely appeal did not follow notification of either denial 
action.  

2.  Received in January 2004 was the Veteran's application to 
reopen a claim for service connection for PTSD.  

3.  The evidence received since the October 2001 rating 
decision is not cumulative of previously considered evidence, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating a claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The December 1999 and October 2001 rating decisions 
denying service connection for PTSD are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.160 (d), 
20.1103 (2008).

2.  New and material evidence has been received regarding 
service connection for PTSD, and the claim is therefore 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating claims for VA benefits.  38 U.S.C.A. 
§ 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. § 38 C.F.R. § 3.102, 
3.156 (a), 3.159, and 3.326 (a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of the appeal, the veteran has been 
issued communications giving him information about what VA 
would do to help him, and what he could do to help VA 
substantiate his claim.  Inasmuch as the determination below 
constitutes a grant of that portion of the claim that is 
being addressed, there is no reason to further address VA's 
duties to notify and assist in this matter at the present 
time.  The reopened claim is further addressed in a REMAND 
appended at the end of the decision below.  

Factual Background, Legal Criteria, and Analysis

The Veteran and representative essentially maintain that he 
has PTSD attributable to his experiences while serving with 
an air evacuation squadron which had been spending time in 
the Philippines, Guam, and other locations.  The record 
reflects that in December 1999 and again in October 2001, the 
RO denied service connection for PTSD.  The veteran did not 
timely appeal either decision.  Those decisions became final.  
See 38 U.S.C.A. § 7105.

Received in January 2004 was a request to reopen the claim.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been previously disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The evidence that 
must be considered in determining whether there is a basis 
for reopening a claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed.  See Evans v. Brown, 9 Vet. App. 273 (1996).

With claims filed on or after August 29, 2001, such as this 
claim, new evidence makes existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence, that by itself, or when considered with 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (a).

With these considerations, the Board must review all the 
evidence which has been submitted by the Veteran or otherwise 
been associated with the claims file since the 2001 rating 
decision.  In that decision, the RO affirmed that the 
available evidence was not adequate to establish the 
occurrence of a stressful experience that would substantiate 
the diagnosis of PTSD.

Since receipt of the reopened claim in 2004, the medical 
evidence of record reveals varying diagnoses, including PTSD.  
The additional evidence also includes the Veteran's written 
descriptions of his stressors.  The Board is aware that in 
determining what evidence is new and material, the 
credibility of the evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

The Board therefore finds that the additional evidence is 
new, in that it was not part of the record before the RO 
issued its final 2001 rating decision.  Moreover, because it 
more definitively suggests the existence of PTSD in 
conformity with applicable regulations, the evidence relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  New and material evidence having been submitted, 
then, the claim is reopened.

ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened.  
The appeal is granted to this extent only.


REMAND

In general, service connection for PTSD requires medical 
evidence diagnosing a condition in accordance with the 
provisions of 38 C.F.R. § 4.125 (a); a link, established by 
medical evidence, between current symptoms and an in service 
stressor or stressors; and credible supporting evidence that 
the claimed stressor or stressors occurred.  38 C.F.R. 
§ 3.304 (f).

The Veteran was called from inactive duty to active service 
with the Air National Guard October 1961.  Available 
personnel records disclosed that during that time he was 
primarily assigned to the 115th AME, an Aviation Medical 
Services Unit at the Van Nuys Army National Guard Base, 
California.  This was part of the National Guard Medical 
Actions Tracking System (MATS).  There was no indication that 
he 

served overseas.  The Veteran has indicated that he was 
assigned to the 146th Airlift Wing and was sent on temporary 
duty assignments that included air bases in Japan and the 
Philippines.  The Veteran claims that on one occasion he was 
a courier who was sent to Vietnam.  He has recollections that 
include one incident when a flight from Clark Air Force Base 
in the Philippines went to Guam.  Despite catching fire, the 
plane was able to land in Guam.  The Veteran has not provided 
more specific information with regard to a time frame to 
which he was assigned when this incident took place.  

The Board believes that in order to give the Veteran every 
consideration, further development is necessary.  The case is 
therefore returned to the RO via the Appeals Management 
Center in Washington, D.C.  The Veteran will be notified 
should further action be required.

The case is REMANDED for the following:

1.  The RO/AMC should request that the 
Veteran provide more specific information 
as to the claimed stressful experience or 
experiences he had while serving with the 
Air National Guard, to include the 
location of any such stressful 
experiences, the names of any individuals 
injured or killed, and any other 
information to help substantiate his 
claim.  He should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful event or events and that he 
must be as specific as possible, because 
without such details, an adequate search 
for verifying information will be very 
difficult.  It is especially important 
that he provide the name of the unit to 
which he was assigned at the time any 
incident occurred and the time frame 
within 2 or 3 months.  

2.  After such response regarding his 
stressful incident or incidents is 
received, the AMC/RO should send a copy 
of the Veteran's DD-214 and his service 
personnel records along with his unit 
assignments and a copy of this REMAND to 
the United States Army and Joint Services 
Records Research Center (JSRRC) for 
verification of the alleged stressful 
events in service.  Specifically, the 
AMC/RO should request unit histories and 
diaries for any unit to which the Veteran 
states he was assigned during the time 
frame he indicates.  Should the Veteran 
not indicate a time frame, information 
should be requested regarding the 115th 
AME in March and April 1962.  

3.  Thereafter, the Veteran should be 
afforded a psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders that may be 
present.  All indicated studies, to 
include psychological testing, should be 
accomplished.  The RO/AMC should provide 
the examiner with a summary of any 
stressors described above, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to an in service stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
about whether there is a link between 
current symptomatology and one or more of 
the in service stressors found to be 
established by the RO.  The complete 
rationale for any opinion expressed 
should be provided.  If the requested 
opinion cannot be provided without 
respect to speculation, the examiner 
should so indicate and state why such an 
opinion cannot 

be provided without resort to 
speculation.  The claims file should be 
made available to the examiner for review 
in conjunction with the examination and 
it should be so noted in the examination 
report.

4.  Thereafter, VA should review and 
readjudicate the claim.  If the benefit 
sought is not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
any final outcome, either favorable or unfavorable at this 
time.  The Veteran is hereby notified that it is his 
responsibility to report for any examination, to cooperate in 
the development of his claim, and that the consequences of a 
failure to report for a VA examination or to provide more 
specific information with regard to his stressful experiences 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


